Citation Nr: 9917805	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-31 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
migraine headaches.  

2.  Entitlement to a rating in excess of 10 percent for 
fibrous dysplasia, right temporal bone, with postoperative 
residuals to include right ear hearing loss.  

3.  Entitlement to a rating in excess of 10 percent for 
chronic sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
February 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

Service connection is also in effect for fibrous dysplasia 
with mild degenerative osteoarthritic changes in the right 
knee, rated as 10 percent disabling; right ear tinnitus, 
rated as 10 percent disabling; and temporomandibular joint 
syndrome (TMJ), rated as 10 percent disabling.  

The issue of entitlement to a rating in excess of 10 percent 
for chronic sinusitis will be addressed at the end of this 
decision under the heading, "REMAND."  

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, as are the claims 
herein at issue, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id., slip op. at 9.  On 


the other hand, where entitlement to compensation has already 
been established, the appellant's disagreement with an 
assigned rating is a new claim for increased benefits based 
on facts different from a prior final claim.  Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993).  Thus, the adjudicators 
and the Board can not limit consideration to just the 
evidence that pertains to the present level of disability.  
Hence, Francisco v. Brown, 7 Vet. App. 55 (1994), does not 
control.  Specifically, as to the issues on appeal, the Board 
notes that rather than provide a "staged rating" for 
discrete intervals during the period under appellate review, 
the RO elected to make the highest rating awarded for 
migraine headaches retroactive to the earliest effective date 
assignable.  It is evident that the rating action by the RO 
contemplated all the relevant evidence or record.  
Accordingly, although the RO characterized the issues on 
appeal as involving "increased rating[s]," the substantive 
adjudicative considerations set forth in Fenderson, supra, 
were satisfied by the RO's adjudicative process and the Board 
does not find that the claimant will be prejudiced by 
appellate review on the current record.  



FINDINGS OF FACT

1.  The veteran's migraine headaches are manifested by no 
more than prostrating attacks occurring on average once a 
month.  

2.  A benign bony growth resulted in a right ear hearing 
loss.  Such growths are rated on functional impairment 
(minimum rating of 10 percent).  Functional impairment from 
the veteran's service-connected right ear disability is 
limited to level I hearing in the right ear.  Service 
connection is in effect for hearing loss only in that ear.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for migraine headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, Part 4, 
Diagnostic Code (DC) 8100 (1998).  

2.  The criteria for an evaluation in excess of 10 percent 
for fibrous dysplasia of the right temporal bone, with 
postoperative residuals to include right ear hearing loss, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.85, DC 6100, 4.87a, DC 6209 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A rating decision in June 1997 granted service connection for 
migraine headaches and for fibrous dysplasia, right temporal 
bone, with postoperative residuals and right ear hearing 
loss.  The decision was based on service medical records and 
a VA examination.  The service medical records show that the 
veteran was treated for otitis externa in February 1994.  
When she was seen for follow-up later that month, her right 
ear canal was very swollen with purulent discharge.  The ear 
was irrigated and antibiotics were continued.  

In October 1984, the appellant was seen for bilateral ear 
complaints.  Conductive hearing loss was noted upon treatment 
visit in November 1984.  In December 1984, the examiner noted 
that what was thought previously to be swelling was 
apparently bony growth in the ear canal.  In September 1985, 
after a series of chronic ear problems, fibrous dysplasia of 
the right temporal bone was diagnosed.  Moderate to severe 
conductive hearing loss was noted.  In November 1985, the 
veteran underwent surgical debridement of the right external 
auditory canal.  A routine pregnancy examination in November 
1986 noted that the veteran's right ear canal was deformed, 
but it was not clinically significant at that time.  

After her discharge from service, the veteran underwent 
another ear surgery in June 1987 because she had had a 
recurrence of canal stenosis following her pregnancy.  
Additionally, the record reflects that she continued to have 
ear problems and ultimately underwent right modified radical 
mastoidectomy for fibrous dysplasia in August 1989.  

Subsequently dated private treatment records and physicians' 
statements in the early 1990s show that the veteran again had 
right ear complaints.  Occasional headaches were also noted.  

The veteran's claim for compensation benefits was received on 
October 3, 1996.  

A private physician, Scott R. Pargot, D.O., reported in 
October 1996 that computerized tomography (CT) scan revealed 
evidence of persistent and recurrent fibrous dysplasia 
extending into the TMJ surrounding the carotid and jugular 
foramen and extending along the zygomatic arch.  

A private physician, Michael Glasscock, M.D., reported in a 
November 1996 letter, that the veteran's fibrous dysplasia 
was prone to recurrence, and that she might need further 
surgery in the future.  

Numerous VA or VA consultation examinations were conducted in 
April 1997.  Ear, nose, and throat evaluation report shows 
that she complained of discomfort in the right jaw and facial 
area with a significant hearing deficit in the right ear.  
Clinically, the ear, nose, and throat examination showed that 
the left ear canal and tympanic membrane were normal.  The 
auricle of the left ear was also normal.  The right ear 
showed the effects of a radical mastoidectomy.  The tympanic 
membrane appeared to be normal.  Some wax was present, but it 
was not infected and not obstructive.  The external ear 
itself appeared to be normal.  The ear, nose, and throat were 
basically clear.  The neck was supple with no remarkable 
adenopathy.  She did have tenderness in the right tympanic 
joint area.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
50
50
55
50







Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  She reported tinnitus (for which 
service connection has separately been granted) and denied 
vertigo.  A moderately severe conductive hearing loss in the 
right ear was noted.  The left ear hearing was noted to be 
normal.  

Upon consultation examination in April 1997, the veteran 
reported that she still had discomfort in the right jaw and 
facial area with a significant hearing deficit in the right 
ear.  She gave a history of ear surgery.  Clinically, the 
examination revealed that the left ear was normal.  The right 
ear showed the effects of a radical mastoidectomy.  The 
tympanic membrane appeared to be normal.  Some wax was 
present, bit it was not infected and not obstructive.  The 
external ear itself appeared to be normal.  The ear, nose, 
and throat were basically clear.  Tuning fork test indicated 
that the hearing loss in the right ear was a mixed loss that 
had a conductive component.  

On the authorized audiological evaluation in April 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
50
50
55
50







Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  

Upon rating decision in June 1997, service connection was 
granted for numerous disabilities, to include fibrous 
dysplasia of the right temporal bone with hearing loss, 
headaches, and chronic sinus infections.  A 10 percent rating 
was assigned for each of these disorders, effective from 
October 4, 1996, the date the veteran filed her claim.  

Subsequently added to the record were private records and 
physicians' statements dated from late 1996 through June 
1997.  A January 2, 1997, examination report reflects that 
the veteran was seen for recurrence of right-sided facial 
pain that was attributed to fibrous dysplasia and history of 
three prior surgical procedures.  She had done fairly well 
after the surgery until approximately a year and a half ago.  
For no particular reason, she started having some recurrence 
of her right-sided facial pain.  She stated that over the 
past few weeks, the episodes of pain seemed to be more 
frequent, and the pain was more intense.  Lately, she 
experienced pain five days out of seven.  The pain could 
occur at any time of the day, whether she was up and around 
or asleep.  She stated that the peek time for her pain lasted 
about 30 minutes, and the pain could then last for four 
hours, perhaps up to a day, and then subside.  The pain was 
always initially localized to the right side of her head and 
facial area and seemed to begin as a fairly piercing or 
stabbing pain deep in the right temporal area from the malar 
area to just behind the ear.  She stated that as the pain 
worsened, it could involve her entire head.  As the headache 
built, it became throbbing and then when it involved the 
whole head, it felt like her head would explode.  She 
generally did not experience any type of aura prior to the 
headache but stated that sometimes once the pain started, her 
eyes watered.  She did not notice any numbness in the facial 
area or in the extremities and did not experience blackout 
spells.  She did report, however, tenderness in the right 
mandibular area as well as nausea and vomiting depending on 
the intensity.  The examiner referred to CT scan with 
findings of fibrous dysplasia in the region of the right 
sphenoid sinus, the sphenoid bone, extending into the middle 
temporal fossa area.  There was also a finding of marked 
sclerosis of the right-side mastoid air cells.  The 
diagnostic impression was chronic right-side facial pain 
associated with significant fibrous dysplasia affecting the 
right side of the skull.  

Subsequently dated records in January 1997 show that the 
veteran's complaints continued, and that a right occipital 
nerve block was performed.  The record reflects that this 
initially afforded her excellent pain relief and another 
nerve block was performed later that month.  She was seen in 
February 1997, however, reporting recurrence of her right 
occipitoparietal headache.  She agreed to another nerve block 
that was performed on February 3, 1997.  Additional private 
records from January 1997 by a dental physician reflect that 
she was also seen for complaints associated with her service-
connected TMJ disorder.  

At a personal hearing in October 1997, the veteran testified 
in support of her claims.  The veteran's representative 
argued that the veteran's disability rating for fibrous 
dysplasia did not compensate her for her headaches and 
complaints of pain.  Hearing [Hrg.] Transcript [Tr.] at 1.  
Additional testimony reflected the ongoing nature of her 
treatment and complaints.  At the hearing, the veteran 
submitted additional lay statements dated in 1997 and a daily 
log of her headaches that commenced in July 1997 and ended in 
October 1997.  She also submitted time cards from the 
Broadwater County Sheriff's Office covering the period from 
September 1996 through September 1997.  

In detail, the lay statement submissions reflect that one co-
worker reported that she had worked with the appellant for 
the past four years and that during that time, she had 
observed the veteran experiencing painful headaches.  These 
headaches had been increasing, both in severity and duration.  
Another co-worker reported that she had worked with the 
veteran for the past two years and that she could vouch for 
the severity of the headaches.  Specifically, she noted that 
the appellant's headaches caused her to be sick to her 
stomach, to lose her balance, and resulted in difficulty in 
carrying on a conversation during an episode.  Another 
statement is by a friend of the veteran who recalled 
accompanying her to the doctor on several occasions for 
severe headaches.  



A review of the daily log of her symptoms from July through 
October 1997 reflects numerous entries where she had a "good 
day," but she also reported on various occasions that she 
woke up in the night (apparently due to headaches).  She 
occasionally reported vomiting, nausea, and earaches.  

The time cards reflect that the veteran was on sick leave for 
12 hours in October 1996, 0 hours in November 1996, 14 hours 
in December 1996, 0 hours from January through March 1997, 20 
hours in April 1997, 12 hours in May 1997, 0 hours in June 
and July 1997, 10 hours in August 1997, and for 22 hours in 
September 1997.  The nature of the veteran's illness on these 
occasions is not provided.  

In March 1998, a hearing officer determined that decisions on 
the issues on appeal would be deferred pending completion of 
examinations to properly evaluate the veteran's disabilities.  

Added to the record in April 1998 were additional time cards 
which reflect the veteran took 0 hours of sick leave in 
October 1997, 4 hours in November 1997, 0 hours in December 
and January 1997, 10 hours in February 1998, and 2 hours in 
March "1997."

Upon VA consultation neurological examination in April 1998, 
the veteran related that her current major problem was 
recurrent headaches.  She reported episodes of pain that 
started in an area about the size of her hand and centered on 
the right TMJ region.  She often awoke at night with this 
pain, or it could come on during the day.  She would note 
that it hurt if she opened her mouth too far.  This pain was 
a steady, constant, non-throbbing pain which would, over the 
course of a half an hour, spread to the rest of the head to 
where it felt "like [her] head [would] blow up."  By that 
time, the headache pain assumed a throbbing nature and lasted 
typically for 12 to 24 hours, with a range of 8 to 48 hours.  
As it subsided, it did so "gradually, all over at once."  
Fifty percent of the time, her headache pain was associated 
with nausea, and she vomited 10 to 20 percent of the time.  
There was always considerable sonophotophobia.  She had no 
aura, visual or otherwise.  Because of the sonophotophobia, 
she said the best thing she could do with regard to treatment 
was to lie down in a dark and quiet room and try to sleep it 
off.  The frequency of these headaches varied.  She could go 
a week without any, but then she might have several in a 
week.  The intensity of the headache pain also varied.  Some 
weeks, she might have headaches 5 out of 7 days.  However, 
this was not typical.  On a scale of 1 to 5, she rated her 
headaches as 2 to 3 or 3 to 4 most of the time.  When severe, 
they interfered with her functioning.  

The appellant stated that she first started experiencing this 
type of headache in the mid-1980s, and that she was 
subsequently diagnosed as having fibrous dysplasia of the 
temporal bone.  She gave a medical history of three surgical 
procedures to correct this problem.  She had experienced 
headaches before these procedures, but they were resolved on 
each occasion after the surgery.  Her headache pain, however, 
came back 2 or 3 years ago and in an October 1996 CT scan of 
the skull, it was determined that she had a recurrence of 
fibrous dysplasia in the temporal bone.  The last procedure 
in 1989 created a large cavity in the right ear as a result 
of a modified radical mastoidectomy and capacious 
meatoplasty.  The examiner noted that neurologically, the 
veteran was "otherwise in pretty good shape."  The veteran 
said that when cold or hot air or water touched her right 
ear, she experienced vertigo.  

Examination showed that there was minimal tenderness to 
palpation in the suboccipital regions and also the TMJ joints 
where there was some clicking and crepitus.  There was 
minimal tenderness over the temporalis muscles.  Masseter 
muscles were very prominent and the veteran could be seen 
intermittently to be clenching her jaw.  She wore a mouth 
guard at night due to bruxism.  

The clinical impressions included (1) fibrous dysplasia, 
right temporal bone.  It was noted that the veteran was 9 
years status post modified radical mastoidectomy/meatoplasty; 
(2) recurrent headache secondary to the above diagnosis; by 
description, these were migraine in nature without aura; (3) 
neurological examination was unremarkable; the examiner sated 
that he was unable to demonstrate any neurologic impairment 
secondary to her fibrous dysplasia, other than her loss of 
hearing; (4) (quoted below):  

It would seem that "residual 
disability" in reference to her 
neurologic situation in general, and her 
headaches in particular, would center 
around her headache history.  Although 
her headaches probably don't fit the 
category of "very frequent completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability" necessary for a 50 
percent rating, her history would suggest 
a situation that is more bothersome than 
"characteristic prostrating attacks 
occurring on an average once a month over 
the last several months", warranting a 
30 % rating.

On the authorized audiological evaluation in April 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
50
50
50
50







Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  The left ear acuity was normal and 
a moderate conductive hearing loss in the right ear was 
reported.  

Upon rating decision in December 1998, the RO increased the 
10 percent evaluation in effect for migraine headaches to 30 
percent, effective from the date the claim was filed, October 
4, 1996.  The 10 percent rating in effect for fibrous 
dysplasia of the right temporal bone with hearing loss was 
confirmed.  

Pertinent Law and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

Under the provisions of 38 C.F.R. § 4.14 (1998), the 
evaluation of the same disability or manifestation under 
various diagnoses is to avoided.  The same symptomatology for 
a particular condition should not be evaluated under more 
than one diagnostic code.  The critical element in 
determining whether a disability may be rated separately is 
whether any of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The veteran seeks disability ratings higher than that 
currently in effect for migraine headaches (30%)and for 
fibrous dysplasia of the right temporal bone with right ear 
hearing loss (10%).  Her migraine headaches are currently 
evaluated as 30 percent disabling under Diagnostic Code (DC) 
8100 of the Schedule for Rating Disabilities (Schedule).  
38 C.F.R. § 4.71a.  Under this code, a 30 percent rating is 
warranted for migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  For a rating of 50 percent, there must 
be migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  

The veteran's fibrous dysplasia of the right temporal bone 
with right ear hearing loss is currently in receipt of a 10 
percent rating under DC 6209.  This code provides that benign 
growths of the ear (other than of the skin) are rated on the 
basis of impairment of function, with a minimum rating of 10 
percent.  38 C.F.R. § 4.87a, DC 6209.  Where the benign 
growths affect a veteran' hearing, the resulting hearing 
impairment is rated based on numeric designations assigned to 
audiometric examination results.  38 C.F.R. § 4.85, DCs 6100-
6110.  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing 


threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000m, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule established eleven auditory 
acuity levels ranging from numeric level I for essential 
normal acuity, through numeric level XI for profound 
deafness.  In situations where service connection has been 
granted only for hearing loss involving one ear, and the 
veteran does not have total deafness in both ears, the 
hearing of the nonservice-connected ear is considered to be 
normal.  In such situations, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at level X or XI.  38 U.S.C.A. § 1160(a) (West 1991); 
38 C.F.R. § 4.85, DCs 6100 to 6101; VAOPGCPREC 32-97.  

To accord justice to the exceptional case where the scheduler 
evaluations are found to be inadequate an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disabilities may be assigned.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b) (1998).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis

Migraine Headaches

The record reveals that the veteran experiences migraine 
headaches that are frequently prostrating in severity and has 
throughout the entire period since her claim was filed.  This 
is comparable to the 30 percent rating under DC 8100 that 
provides such a rating for migraine headaches that occur at 
least once a month over the last several months.  What the 
record does not show is that the veteran's headaches are of 
the severity or frequency to warrant a 50 percent evaluation.  
In this context, the Board finds the positive evidence in 
support of the veteran's claim comprises some (though not 
all) of her evidentiary assertions, as well as (to a degree) 
the opinion of the most recent VA examiner.  After conducting 
an examination, which was not remarkable for objective 
findings, and reviewing the veteran's history, the examiner 
indicated that the symptoms did not match the criteria for a 
50 percent rating, but that her symptoms appeared "more 
bothersome" than "characteristic prostrating attacks 
occurring on an average once a month over the last several 
months", warranting a 30 % rating.  The applicable 
regulation provides that the higher rating will be assigned 
when there is a question of which of two evaluations shall be 
applied where the "disability picture more nearly 
approximates" the criteria required for the higher 
evaluation.  38 C.F.R. § 4.7.  The Board finds that the words 
"more bothersome" are not synonymous with the words "more 
nearly approximates" the higher criteria.  More importantly, 
the record in this case contains objective and highly 
probative evidence of the frequency with which the 
prostrating attacks interfere with her actual employability 
in the form of sick leave records.  Even assuming all of the 
reported sick leave was for this disability, which is by no 
means clear on the record, the actual frequency and duration 
of the time lost from work clearly falls much closer to the 
criteria for the 30 percent evaluation than to the "severe" 
impairment of economic inadaptability required for the 50 
percent evaluation.  This evidence is decisive in this case 
as it goes to the heart of the rating criteria.  In reaching 
this conclusion the Board by no means doubts that the 
appellant experiences serious and painful symptoms, or that 
they interfere with her economic adaptability.  Rather, the 
Board finds the current assigned evaluation clearly 
contemplates those manifestations and the record simply 
contains evidence of plain and overwhelming weight to 
indicate that the manifestations do not produce or more 
nearly approximate the level of impairment contemplated by 
the next higher evaluation.

The evidence as to this issue is not approximately balanced; 
rather, the preponderance of the evidence is against the 
claim.  Thus, the reasonable doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  For the foregoing reasons, an 
evaluation in excess of the 30 percent already assigned is 
not warranted.  

Moreover, application of the extraschedular provisions is 
also not warranted in this claim.  38 C.F.R. § 3.321(b) 
(1998).  There is no objective evidence that this service-
connected disorder presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  

Fibrous Dysplasia with Right Temporal Bone with Right Ear 
Hearing Loss

The results of each of the VA audiometric evaluations of 
record in April 1997 and April 1998 correlate to auditory 
acuity numeric designation I in the right ear.  See 38 C.F.R. 
§ 4.85, Table VI.  Hearing in the left ear is normal and 
nonservice-connected, and numeric designation is assigned for 
that ear.  These numeric designations in combination 
correspond to a noncompensable rating for right ear hearing 
loss.  DC 6100.  

The appellant's contention that her overall hearing acuity 
has decreased is certainly credible.  An appellant is 
credible to testify as to factual matters, such as what 
symptoms he or she is manifesting at a given time.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  However, her allegations alone do not 
serve to establish entitlement to a higher disability 
evaluation for defective hearing since the disability ratings 
for defective hearing are derived from a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The regulatory criteria contained in the rating schedule are 
quire specific.  Applying the criteria of 38 C.F.R. § 4.85 
and using Tables VI and VII, a noncompensable evaluation 
under that code is warranted.  

As no other functional impairment, to include vertigo, from 
the right ear service-connected disorder is clinically 
demonstrated, and since a minimum 10 percent rating is to be 
assigned under DC 6209 for benign skin growths, other than 
skin, it is the Board's determination that the current 10 
percent rating is correct.  Moreover, as to the contention 
that the veteran is not compensated for her complaints of 
facial pain and headaches, the Board points out that service 
connection is separately established for migraine headaches, 
and it is rated independently, and as pointed out earlier, 
the provisions of 38 C.F.R. § 4.14 (1998) the same 
symptomatology for a particular condition should not be 
evaluated under more than one diagnostic code.  

The evidence as to this issue is not approximately balanced; 
rather, the preponderance of the evidence is against the 
claim.  Thus, the reasonable doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert, supra.  For the 
foregoing reasons, an evaluation in excess of the 10 percent 
already assigned is not warranted.  

Moreover, application of the extraschedular provisions is 
also not warranted in this claim.  38 C.F.R. § 3.321(b) 
(1998).  There is no objective evidence that this service-
connected disorder presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  





ORDER

A rating in excess of 30 percent for migraine headaches is 
denied.  

A rating in excess of 10 percent for fibrous dysplasia, right 
temporal bone, with postoperative residuals to include right 
ear hearing loss, is denied.  


REMAND

The severity of the veteran's disability is ascertained, for 
VA purposes, by application of the rating criteria set forth 
in Diagnostic Code (DC) 6513 of VA's Schedule, 38 C.F.R. Part 
4, § 4.97 (1998). Where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  

The rating criteria used prior to October 7, 1996 under 38 
C.F.R. § 4.97, DC 6513, provided that chronic maxillary 
sinusitis with X-ray manifestations only, and with symptoms 
either mild or only occasional, warrants a noncompensable 
evaluation.  When moderate, with discharge or crusting or 
scabbing and infrequent headaches, a 10 percent evaluation is 
warranted.  A 30 percent evaluation was warranted when the 
symptoms are severe, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 50 percent 
evaluation was appropriate where the symptoms are post- 
operative, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.

Effective October 7, 1996, the general rating criteria for 
sinusitis (DCs 6510 through 6514) are revised as follows: a 
noncompensable evaluation is warranted when sinusitis is 
detected by X-ray only; a 10 percent evaluation is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted there are three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent evaluation is assigned following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note following this section provides that an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.

A review of the record reveals that that the veteran's claim 
was filed several days prior to the amended regulations went 
into effect, but our review of the record does not reflect 
that the criteria in effect for sinusitis prior to October 7, 
1996, was considered in rating her service-connected 
sinusitis.  Her claim must be evaluated under both the new 
and old rating criteria.  Moreover, the Board notes that no 
sign of sinusitis was seen upon VA X-ray in April 1997, but 
she was seen the following month by a private physician for 
sinus congestion that had been present for 3 to 4 days.  The 
Board also finds that a clinical evaluation of current 
symptoms would be helpful in determining the severity of this 
service-connected disability.  

Accordingly, the case is REMANDED to the RO for the following 
actions;  

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for her sinusitis.  

2.  A VA examination should be conducted 
by a specialist in upper respiratory 
disorders in order to determine the 
nature and severity of her sinusitis.  It 
is requested that the examiner describe 
any symptoms in detail, to include the 
presence and severity of purulent 
discharge or crusting.  Additionally, the 
examiner is requested to include the 
number, if any, of incapacitating and 
non-incapacitating episodes of sinusitis 
experienced by the veteran per year.  The 
examiner should be provided with the 
veteran's claims folder and a copy of the 
"old" and revised rating criteria.  All 
appropriate tests and studies should be 
accomplished at this time.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  

3.  Following completion of the above 
development, the RO should adjudicate the 
issue of entitlement to a rating in 
excess of 10 percent for sinusitis with 
consideration of the criteria in effect 
prior to October 7, 1996, and thereafter.  

If the benefit sought is not granted, the veteran 
should be notified of the denial and of her 
appellate rights.  Additionally, if the decision 
remains adverse to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case and an 
opportunity to respond.  The case should thereafter 
be returned to the Board for further review, as 
appropriate.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

